I respectfully dissent. Appellee sought rescission of the franchise agreement pursuant to the OBOPPA. Appellee also alleged fraud in the inducement. Appellee did not seek to enforce rights or remedies under the franchise agreement. Actions for fraud and actions under the OBOPPA are unrelated to the contract and should not be submitted to arbitration unless the trial court first makes a determination that the franchise agreement is valid and enforceable. See Legue v. Bill SwadChevrolet, Inc. (Aug. 20, 1992), Franklin App. No. 92AP-390, unreported, 1992 WL 208922. Courts have far more expertise in resolving legal issues which go to the validity of a contract.Rolling v. Ohio State Homes Serv., Inc. (July 14, 1993), Medina App. No. 2157, unreported, 1993 WL 261568. Where the existence of the contract containing the arbitration clause is at issue, a question of fact arises which is subject to trial. Divine Constr.Co., Inc. v. Ohio-American Water Co. (1991), 75 Ohio App.3d 311,599 N.E.2d 388.
As the court stated in Ervin v. Am. Funding Corp. (1993),89 Ohio App.3d 519, 522, 625 N.E.2d 635, 637:
"In light of the foregoing, we are faced with the question of whether a controversy involving the application of R.C. Chapter 1334 is a matter subject to arbitration under the parties' agreement. The issues presented by appellee's action are whether the business relationship created by appellee's contract with appellant constitutes a `business opportunity' and whether that opportunity, as offered by appellant, failed to comply with applicable statutory provisions governing the offering of such opportunities in Ohio. It is not a question of whether either party has violated any of the agreement's provisions, a clearly arbitrable matter. Rather, the dispute is one involving the applicability of specific statutory provisions to the agreement. Under such circumstances, we do not believe that this particular dispute is referable to arbitration."
I would affirm the judgment of the trial court. *Page 315